DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This Office Action is in response to amendments and arguments received on 09/14/2020. Claims 1, 9 and 17 have been amended. Claims 1-19 are now pending. This is the fourth Office Action on the Merits. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1, 9 and 17 are objected to because of the following informalities: rout should be spelled route.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. (US 6421606 B1) in view of Francis (US 20140012611 A1) and Newlin et al. (US 20160298977 A1) herein Newlin.
In regards to claim 1, Asai discloses the following:
1. A method for optimizing a traffic scheme for going through a rout including congested roads (Col. 2, lines 36-39 and Col. 10, lines 46-48) between an initial position and an underground railway station by at least one of a first public transport tool and a second public transport tool, (Fig. 3, items R100, R102, R104 and Col. 2, lines 4-9) , comprising: 
Examiner Note: Applicant is reminded that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). See also MPEP 2111.02 (II).
Asai discloses the following:
step (S100): obtaining passing time information for an i-th congested road, (Col. 2, lines 36-39 and Col. 10, lines 6-13) wherein the passing time information for the i-th congested road includes: 
a first travel time ti1 required for traveling by the first public transport tool from an i-th starting position to a starting end of the i-th congested road, (Fig. 3, item R102 and Col. 8, lines 24-28 and Col. 9, lines 62-65)
a walking time ti, required for walking from the starting end of the i-th congested road to a parking place of the second public transport tool closest to the starting end of the i-th congested road, (Fig. 5-6 and Col. 13, line 56-Col. 14, line 1)
a second travel time ti2 required for traveling by the second public transport tool from the i-th starting position to the underground railway station, (Fig. 3, item R100 and Col. 2, lines 4-9, 36-39)
where 1≤i≤n, and n represents a quantity of all congested roads in a guidance route between the initial position and the underground railway station; (Col. 6, lines 24-29 and Col. 5, lines 46-55, inherent of the described Dijkstra method used in Asai that all congested roads are represented.)
Asai does not explicitly disclose the following, which is taught by Francis:
step (S300): determining whether ti1+ ti is greater than ti2; (see at least [0003] “Patterns are punctuated by a series of stops.  Itinerary-planning systems store these patterns as a series of network segments spanning between nodes” and [0111] “walking distance and duration” and where transferring between patterns through one pattern-transfer involves a longer walk and more travel time than transferring between the two patterns in some other manner, the pattern-transfer may be discarded as it will not yield a better itinerary in any foreseeable circumstances”)
when ti1 + ti > ti2, generating first traffic optimization information that indicates traveling by the second public transport tool from the i-th starting position to the underground railway station; (at least [0111], see above) otherwise, performing step (S400);
Francis teaches a method wherein a determination is made as to the viability of a route compared to other routes based on preliminary checks, and if the checks are not passed, the possible path is removed from consideration. If the checks are passed, the route is stored as a possible route to take. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the checking and discarding of Francis in 
Asai does not explicitly disclose the following, which is also taught by Francis:
step (S400): obtaining a third travel time ti3 required for traveling by the second public transport tool from the parking place of the second public transport tool closest to the starting end of the i-th congested road to the underground railway station; (Fig, 1, items 28, 24, and [0083]-[0085])
determining whether ti1+ ti+ ti3 is greater than ti2; (at least [0003] and [0111], see above)
when ti1+ ti+ ti3 > ti2, generating the first traffic optimization information; (at least [0003] and [0111], see above)
otherwise, generating second traffic optimization information that indicates traveling by the first public transport tool from the i-th starting position to the starting end of the i-th congested road, walking from the starting end of the i-th congested road to the parking place of the second public transport tool closest to the starting end of the i-th congested road, and traveling by the second public transport tool from the parking place of the second public transport tool closest to the starting end of the i-th congested road to the underground railway station; (at least [0003] and [0111], see above)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the data gathering step taught in Francis in the method of Asai in order to continue gathering necessary time information for the routes being analyzed until all time information for viable routes is obtained. Paragraphs 83-85 in Francis describe the structure of a data gathering system, the content of the data which includes route time information, and the generation of optimized routes using the structure and information. Using 
Asai discloses the following:
wherein the first public transport tool is a bus or a taxi; (at least Col. 11, lines 55-59) 
Asai does not explicitly disclose the following, which is taught by Newlin:
and the second public transport tool is a shared bike. (at least [0032] “bike share”)
Because both Asai and Newlin teach methods for generating multimodal routes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the bike and public bus transportation types of Newlin for the train, car, and foot travel transportation of Asai to achieve the predictable result of generating optimized multimodal routes with extended functionality, allowing the optimization methods to be used in broader situations in which bikes and taxis are available.
In regards to claim 2, Asai discloses the following:
2. (Previously Presented) The method of claim 1, wherein the second public transport tool has a reservation time threshold to; (at least Col. 13, line 56-Col. 14, line 1) after the step (S 100) and before the step (S300), the method further includes: 
Asai does not explicitly disclose the following, which is also taught by Francis:
step (S200): determining whether ti1+ ti is greater than to; (at least [0003] and [0111], see above)
when ti1+ ti > to, generating third traffic optimization information that indicates traveling by the first public transport tool from the i-th starting position to a starting end of an (i+1)-th congested road; when ti1+ ti ≤ to, performing the step (S400). (at least [0003] and [0111], see above)
See claim 1 above for obviousness motivation to combine the teachings of Francis with the invention Asai.
In regards to claim 3, Asai does not explicitly disclose the following, which is also taught by Francis:
3. The method of claim 2, wherein when ti1+ ti ≤ to, before performing the step (S400), the method further includes: determining whether to is less than or equal to ti2; when to ≤ ti2, performing the step (S400); otherwise, performing the step (S300). (at least [0003] and [0111], see above, if the reservation time is greater than the alternate route time, then calculating anything further would be inefficient.)
See claim 1 above for obviousness motivation to combine the teachings of Francis with the invention Asai.
In regards to claim 4, Asai discloses the following:
4. The method of claim 2, wherein n=1, the i-th starting position is the initial position; and the third traffic optimization information indicates traveling by the first public transport tool from the initial position to the underground railway station. (Figs. 2-3, item R100, Col. 9, line 50-Col. 10, line 20; The figures clearly depict an exemplary situation with a direct road from a starting position to a destination.)
In regards to claim 5, Asai discloses the following:
5. The method of claim 2, wherein n≥2, and when i=1, the i-th starting position is the initial position. (Figs. 2-3, item R100, Col. 9, line 50-52)

In regards to claim 6, Asai does not explicitly disclose the following, which is also taught by Francis:
6. The method of claim 5, wherein when ti1+ ti > to, the step (S200) further includes: 
when 1 ≤ i < n, performing step (S500); and when i=n, performing step (S600); (at least [0003] and [0111], see above)
the step (S500) includes: when 1 ≤ i < n, returning back to the step (S100) to obtain passing time information for a next congested road; (at least [0003] and [0111], see above)
Asai discloses the following:
the step (S600) includes: outputting a third traffic optimization scheme for congested roads, where the third traffic optimization scheme for congested roads indicates traveling by the first public transport tool from the initial position to the underground railway station; (Fig. 2-3, item R100 and Col. 9, line 50-Col. 10, line 20; See also the rejection of claim 4.)
Asai does not explicitly disclose the following, which is also taught by Francis:
when ti1+ ti > ti2 and i=1, the step (S300) further includes performing step (S700); (at least [0003] and [0111], see above)
Asai discloses the following:
when ti1+ ti + ti3 > ti2 and i = 1, (Fig. 2, part S103-S105 and Col. 8, lines 24-28) the step (S400) further includes performing the step (S700); the step (S700) includes: outputting a first traffic optimization scheme for congested roads, where the first traffic optimization scheme for congested roads indicates traveling by the second public transport tool from the initial position to the underground railway station; Fig. 2, part S106, S108 and Col. 8, lines 53-62) 
when ti1+ ti + ti3 ≤ ti2, (Fig. 2, part S103-S105 and Col. 8, lines 53-62) the step (S400) further includes performing step (S800); the step (S800) includes: outputting a second traffic optimization scheme for congested roads, where the second traffic optimization scheme for congested roads indicates: traveling by the first public transport tool from the initial position to the starting end of the i-th congested road, walking from the starting end of the i-th congested road to the parking place of the second public transport tool closest to the starting end of the i-th congested road, and traveling by the second public transport tool from the parking place of the second public transport tool closest to the starting end of the i-th congested road to the underground railway station. (Fig 2, parts S105-S108 and Col. 8, lines 53-62)
Asai as modified does not explicitly teach: 
when 1≤i<n, performing step (S500); 
	the step (S500) includes: when 1≤i<n, returning back to the step (S100) to obtain 	passing time information for a next congested road.
Francis teaches a method for optimizing a traffic scheme wherein when 1≤i<n, returning back to the step (S100) to obtain passing time information for a next congested road (Francis fig 10, par 104; See the last half of the cited paragraph.). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sequential looping of the route segments of Francis in the method of Asai in order to improve Asai’s method’s efficiency by ensuring that route time analysis continues only if the previously analyzed sections were viable routes, as opposed to analyzing all possible routes.

In regards to claim 7, Asai discloses the following:
7. The method of claim 1, wherein the obtaining passing time information for an i-th congested road includes: 
step (S101): sending travel information to an electronic map client, (Fig. 1, part 12, 18 and Col. 5, lines 56-63) thereby enabling the electronic map client to analyze the travel information and then obtain the quantity n of all congested roads in the guidance route between the initial position and the underground railway station, the first travel time ti1 required for traveling by the first public transport tool from the i-th starting position to the starting end of the i-th congested road, the second travel time ti2 required for traveling by the second public transport tool from the i-th starting position to the underground railway station, and a position of the starting end of the i-th congested road; (See the rejection of claim 1, step S100)
step (S102): obtaining the quantity n of all congested roads in the guidance route between the initial position and the underground railway station, the first travel time ti1 required for traveling by the first public transport tool from the i-th starting position to the starting end of the i-th congested road, the second travel time ti2 required for traveling by the second public transport tool from the i-th starting position to the underground railway station, and the position of the starting end of the i-th congested road; (See the rejection of claim 1, step S100)
step (S103): obtaining a position of the parking place of the second public transport tool closest to the starting end of the i-th congested road from a second public transport tool client, according to the position of the starting end of the i-th congested road; (see Col. 5, line 
step (S104): sending the position of the parking place of the second public transport tool closest to the starting end of the i-th congested road to the electronic map client, (Fig. 1, part 12, 18 and Col. 5, lines 46-55) thereby enabling the electronic map client to analyze the position of the parking place of the second public transport tool closest to the starting end of the i-th congested road and then obtain the walking time ti, required for walking from the starting end of the i-th congested road to the parking place of the second public transport tool closest to the starting end of the i-th congested road; (see Col. 13, lines 48-52 and Col. 13, line 56-Col. 14, line 1) and 
step (S105): obtaining the walking time ti, required for walking from the starting end of the i-th congested road to the parking place of the second public transport tool closest to the starting end of the i-th congested road. (see Col. 13, lines 48-52 and Col. 13, line 56-Col. 14, line 1)
In regards to claims 9-15: Claims 9-15 are the apparatus performing the methods of claims 1-7, and is rejected per claims 1-7, above. 
In regards to claims 17-18: Claims 17-18 are the same or similar combination of the limitations of claims 1-7, and are rejected per claims 1-7, above. 
Claims 8, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Asai in view of Francis and Newlin as applied, in view of Scofield et al. (US 20130046456 A1) herein Scofield.
In regards to claim 8, Asai discloses the following:
8. The method of claim 1, wherein when i=1, the first travel time ti1 includes a walking time ti11 required for walking from the i-th starting position to a parking place of the first public transport tool closest to the i-th starting position, a waiting time ti12 required for waiting for the first public transport tool at the parking place of the first public transport tool closest to the i-th starting position, (see fig 3 part R102, col 10 lines 8-10) and a driving time ti13 required for travelling by the first public transport tool from the parking place of the first public transport tool closest to the i-th starting position to the starting end of the i-th congested road; (see fig 3 part R102, col 8 lines 24-28, col 9 lines 62-65)
the second travel time ti2 includes a walking time ti21 required for walking from the i-th starting position to the parking place of the second public transport tool closest to the i-th starting position, and a driving time ti22 required for travelling by the second public transport tool from the parking place of the second public transport tool closest to the i-th starting position to the underground railway station. (see fig 3 part R100, col 2 lines 55-58, col 8 lines 24-33)
Asai does not explicitly disclose the following, which is taught by Scofield:
	the first travel time ti1 includes a walking time ti11 required for walking from the i-th starting position to a parking place of the first public transport tool closest to the i-th starting position; (see [0028]  “the constraints for the routing activities may include some or all of the gathered information, such as, for example, . . . information about travel modes and associated times (e.g., an estimated amount of time for a user to walk from a parking lot to a mass transit embarkation/debarkation location, an estimated amount of time for a motorized vehicle to travel between two road locations, etc.)”)
	the second travel time t¬i2 includes a walking time t¬i21 required for walking from the i-th starting position to the parking place of the second public transport tool closest to the i-th starting position. (see [0028] “the constraints for the routing activities may include some or all of the gathered information, such as, for example, . . . information about travel modes and associated times (e.g., an estimated amount of time for a user to walk from a 
At the time of filing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the walking time of Scofield into the travel times of Asai in order to increase the accuracy of the route times.
In regards to claim 16: Claim 16 is the apparatus performing the method of claim 8, and is rejected per claim 8, above. 
In regards to claims 19: Claim 19 is the same or similar combination of the limitations of claim 8, and is rejected per claim 8, above. 
Response to Arguments
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 103 have been fully considered, but are not persuasive. Asai clearly discloses going through a route including congested roads between an initial position and an underground railway station, as claimed, at least as cited. Further, Applicant should be aware that this limitation is technically in the preamble, and has very limited patentable weight. Further, Applicant improperly argues the technical solution being solved instead of the limitations claimed. Applicant has not provided sufficient evidence that the claim limitations and citations provided do not disclose or teach the cited limitations. Therefore the arguments are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,

Patent Examiner, Art Unit 3669

March 13, 2021

/TODD MELTON/Primary Examiner, Art Unit 3669